FILED
                              NOT FOR PUBLICATION                            NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OSCAR EDGARDO VIGIL,                              No. 08-74830

               Petitioner,                        Agency No. A094-171-306

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Oscar Edgardo Vigil, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review de novo constitutional claims and questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for

review.

      Vigil does not challenge the BIA’s determination that his conviction for

violating Cal. Penal Code § 422 is a crime of violence aggravated felony, 8 U.S.C.

§ 1101(a)(43)(F), which renders him removable, 8 U.S.C. § 1227(a)(2)(A)(iii), and

ineligible for cancellation of removal, 8 U.S.C. § 1229b(a)(3).

      Because the BIA’s determination that Vigil was convicted of an aggravated

felony conviction was dispositive of his cancellation of removal claim, we do not

reach Vigil’s contention that the IJ’s alternate determination, that Vigil failed to

meet the seven-year continuous physical presence requirement, was in error. See

INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

      To the extent Vigil contends that the IJ violated his due process right to a

full and fair hearing by denying his request for a continuance, his contention fails

because Vigil did not establish good cause for a continuance. See 8 C.F.R.

§ 1003.29; Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a

due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-74830